 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 1 of 24
                                                                         1

1                        UNITED STATES DISTRICT COURT

2                       EASTERN DISTRICT OF CALIFORNIA

3    DANIEL GONZALEZ,                  :    Case No. 2:15-cv-01997-MCE-DB

4         Plaintiff,                   :     Sacramento, California
                                             Thursday, June 7, 2018
5               v.                     :     10:18 a.m.

6    VETERANS ADMINISTRATION,          :     DEFENDANTS' MOTION FOR
     ET AL.,                                 SUMMARY JUDGMENT [49]
7                                  :
          Defendants.
8    : : : : : : : : : : : : : : : :

9
                          TRANSCRIPT OF PROCEEDINGS
10                   BEFORE THE HONORABLE DEBORAH BARNES,
                        UNITED STATES MAGISTRATE JUDGE
11

12   APPEARANCES:

13   For the Plaintiff                 DANIEL GONZALEZ, PRO SE
     (via telephone):                  7125 Calvin Drive
14                                     Citrus Heights, CA 95621

15   For the Defendants:               United States Attorney's Office
                                       BY: GREGORY T. BRODERICK, AUSA
16                                     501 I Street, Suite 10-100
                                       Sacramento, CA 95814
17

18

19   Court Recorder:                   COURT PERSONNEL

20
     Transcript prepared by:           JANICE RUSSELL TRANSCRIPTS
21                                     1418 Red Fox Circle
                                       Severance, CO 80550
22                                     (757) 422-9089
                                       trussell31@tdsmail.com
23

24   Proceedings recorded by electronic sound recording; transcript
     produced by transcription service.
25
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 2 of 24
                                                                               2

1      SACRAMENTO, CALIFORNIA, THURSDAY, JUNE 7, 2018, 10:18 A.M.

2               THE COURTROOM DEPUTY:     Calling Civil Case 15-01997-

3    MCE-DB, Daniel Gonzalez versus United States of America.           Your

4    Honor, this matter is on calendar for defendants' motion for

5    summary judgment.

6               THE COURT:   Do we have Mr. Gonzalez here in the

7    courtroom?    On the phone, great.      All right.

8               MR. GONZALEZ:    Your Honor?

9               THE COURT:   Yes.

10              MR. GONZALEZ:    Good morning.    Daniel Gonzalez.

11              THE COURT:   Good morning, Mr. Gonzalez.      How are you

12   today?

13              MR. GONZALEZ:    Well, recovering, Your Honor, from

14   surgery and unfortunately, didn't successfully correct my

15   problem.   So I'm, I'm, I'm, unfortunately, not able to be there

16   personally.

17              THE COURT:   Telephonic conference is, telephonic

18   appearance is just fine.       And good morning to you, sir.

19              Counsel?

20              MR. BRODERICK:      And good morning, Your Honor.     Greg --

21              MR. GONZALEZ:    Thank you.

22              THE COURT:   Greg Broderick for the United States.

23              THE COURT:   Good morning.

24              All right.   We're here today for the defendants'

25   motion for summary judgment and as the Court's reviewed the
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 3 of 24
                                                                            3

1    file, it appears that this sort of, the gravamen of this is

2    compliance with Rule 26 in terms of expert disclosure and the

3    adequacy of that disclosure.

4               Is that an accurate summation of that, Mr. Broderick?

5               MR. BRODERICK:   I, I think that's the underlying

6    issue.   From our perspective, he -- the -- the -- the core

7    issue is he doesn't have the evidence.        His failure to comply

8    with Rule 26 is how he got there, but the substantive problem

9    is he doesn't have any, the required medical expert opinion to

10   say that --

11              THE COURT:   All right.

12              MR. BRODERICK:   -- our doctors violated the standard

13   of care.

14              THE COURT:   All right.    It seems as if there's at

15   least the beginnings of an attempt to comply with that.          The

16   Court did note that in the, in the record.

17              I am going to take this under submission as well and

18   issue a written order so everyone is very clear about what the

19   Court's direction is, but I am inclined to grant the

20   plaintiff's request to modify the scheduling order and deny the

21   defendants' motion for summary judgment without prejudice.

22              With that said, Mr. Broderick, do you wish to address

23   the Court at this time?

24              MR. BRODERICK:   I, I do.    A, a couple of things on

25   that.
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 4 of 24
                                                                          4

1                This is Judge England's scheduling order so I'm not, I

2    think based on the, the law in this District I don't think this

3    Court can -- you can do findings and recommendations for that,

4    but I don't believe his scheduling order in this case gave the

5    authority to the -- to -- to this Court to, to change that

6    scheduling order.

7                So he, he would have to do that and we, we'll probably

8    object to that.     And, and let me tell you why.

9                THE COURT:   That's certainly your entitlement, sir.

10               MR. BRODERICK:   Sure.   And let me explain why in an

11   attempt to talk you out of doing it, in the first place.

12               Mr. Gonzalez, we came in here at the initial

13   scheduling conference and we asked for a schedule.         It's a

14   medical malpractice case.      Mr. Gonzalez doesn't have an

15   attorney.     His complaint is a little difficult to -- to --

16               THE COURT:   Not unusual for an individual representing

17   him or herself.

18               MR. BRODERICK:   That's right.

19               So we asked the Court for and got a schedule where

20   Mr. Gonzalez would have to disclose his experts first so that

21   we could understand what he was claiming the problem was, then

22   we could disclose our expert, second, and then everybody could

23   do rebuttal, third.      Mr. Gonzalez opposed that.     This Court

24   approved the, the schedule that we proposed for that.

25               And, and the problem, the prejudice that this causes
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 5 of 24
                                                                               5

1    us, if the schedule's going to be kicked out, is, is sort of

2    multifaceted.    One is we already agreed to give Mr. Gonzalez 90

3    more days on, in a stipulation that, that the Court approved

4    to, to do this from, from the original December date to March

5    22.   So that, that's Issue 1, is he's already had an extension.

6              Issue 2, more of like how it impacts us, is

7    Mr. Gonzalez -- we, we've now disclosed our experts.             We had to

8    go through that exercise of guessing, which was an exercise

9    that we won the right not to have to do in this court.            We've

10   spent the money on it.     We spent the time on it.      Our expert is

11   now out there on it.     If we get something from Mr. Gonzalez,

12   we're going to -- I think we're going to have -- so the

13   deadline for all the expert stuff is over.        His time, our time,

14   rebuttal time is all over.      If we get something from

15   Mr. Gonzalez, it seems likely that we're going to need more

16   time to have our expert respond to that.        Discovery in this

17   case closes a week from today.      So it seems likely that we'll

18   need more time to do discovery.       The law and motion deadline in

19   this case is August 3rd.     That's going to go away and, and

20   we're going to have to get --

21             So, so we're looking at -- I did the rough math on

22   what it would, would take and we're looking at probably about

23   five months of, of an extension.

24             THE COURT:    And how does a five-month extension

25   specifically prejudice the Government with all of its
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 6 of 24
                                                                           6

1    resources?

2                MR. BRODERICK:      Right.

3                So -- so -- so, twofold.

4                THE COURT:   And lawyers?

5                MR. BRODERICK:      I -- I always -- I always chuckle when

6    people say the, the vast resources of the United States

7    'cause --

8                THE COURT:   You're talking to a former government

9    lawyer, sir.

10               MR. BRODERICK:      Exactly right.

11               THE COURT:   Yes.    So I, I'm very well aware --

12               MR. BRODERICK:      For us --

13               THE COURT:   -- of the resources the Government can

14   bring to bear to a case.

15               MR. BRODERICK:      Well, I don't know about the State

16   Attorney General's Office.        For us, I, I'm it.   I'm, I'm the

17   vast resources.

18               THE COURT:   You're the only lawyer over at the U. S.

19   Attorney's Office?

20               MR. BRODERICK:      No, but I'm the only lawyer working on

21   this.   And so -- so -- so here's the prejudice to us.

22               First, I, I think the prejudice that's already done

23   that can't be undone is that we've already disclosed our

24   experts.

25               THE COURT:   You've already de -- de -- I hate to
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 7 of 24
                                                                            7

1    interrupt you, but I'm gonna.      You've already detailed a way

2    to, to address that prejudice by having additional time to file

3    rebuttal information, given the topsy-turvy, as it were,

4    disclosure of experts.     So you, yourself, have already

5    presented a solution to that prejudice.

6              But go ahead.

7              MR. BRODERICK:    Well, I'm not sure it solves the

8    prejudice, though, because we, we, we asked for that schedule

9    for two reasons.    It would certainly be the, the minimum thing

10   that we would need to, to, to mitigate some of that prejudice,

11   but we already did the thing that we didn't want to have to do

12   and we already spent the money on it and we already spent the

13   time on it and we already had to guess.        And the Court adopted

14   our schedule, which we don't litigate this in every case, but

15   our Court adopt, this Court adopted that schedule and put in

16   big, old capital letters, you know, that the schedule would be

17   strictly enforced.     It was important to read and --

18             THE COURT:    I understand that --

19             MR. BRODERICK:    -- and all of that.

20             THE COURT:    -- sir.

21             MR. BRODERICK:    So -- so that's -- so Issue 1 is we're

22   already out the, the money and the time and the effort on that.

23             THE COURT:    How does prejudice you substantively in

24   the case and put you -- how does that put you substantively at,

25   at a disadvantage?     I still haven't heard the answer to that.
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 8 of 24
                                                                          8

1              MR. BRODERICK:    So -- so --

2              THE COURT:    I've heard about money and time --

3              MR. BRODERICK:    Right.

4              THE COURT:    -- but I've not heard about any

5    substantive disadvantage that you've incurred.

6              MR. BRODERICK:    So our -- I mean, we litigated it for

7    substantive reasons and we, and our expert has had to guess at

8    what the theories are --

9              THE COURT:    I understand.

10             MR. BRODERICK:    -- and lay them out, which he, which

11   we shouldn't have to do that.      It's, it's Mr. Gonzalez -- I'll

12   get there in a sec -- but it's Mr. Gonzalez's burden to say,

13   "Here's what you did wrong," and then for us to respond to

14   that.

15             So for our expert to have to go and, and do that and

16   guess in the blind, I think creates an unfair advantage where

17   we've had to guess the, the problem first and propose a

18   solution for it.    That -- that --

19             THE COURT:    Didn't your ex -- let me stop you.

20             Didn't your experts have access to all of the internal

21   documents that the Government has access to regarding this

22   case?

23             MR. BRODERICK:    Well, it's the same, it's all the same

24   documents Mr. Gonzalez has that we produced to him.

25             THE COURT:    Okay.
 Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 9 of 24
                                                                              9

1              MR. BRODERICK:    So there's not anything else, but --

2              THE COURT:    All right.

3              MR. BRODERICK:    -- right.    We gave them --

4              THE COURT:    Just making sure they had access to

5    everything.

6              Sir, I, I appreciate your arguments.        I'm going to ask

7    you to kind of wrap up this --

8              MR. BRODERICK:    Right.

9              THE COURT:    -- angle of it.

10             MR. BRODERICK:    Well -- well -- so first is we, we

11   already -- that's --

12             THE COURT:    Spent time and money.

13             MR. BRODERICK:    That's first.     Spent time and money

14   and our expert has already had to go first.

15             Second is we -- these doctors at the VA have been

16   under the cloud of this thing.       It's their position they didn't

17   do anything wrong.     Of course, it's Mr. Gonzalez's position

18   that they did.    We set a schedule, really, in what should be a

19   fairly easy-to-do kind of medical malpractice case.          That was,

20   that was six months out to expert reports because it's all

21   concluded and it's all over and it all happened ten years ago.

22   Because they don't want to be under the cloud of this not only

23   the, the money and the time that they have to spend and

24   distraction from treating the veterans, but, but the amount of,

25   of, of sort of stigma that sits on top of them.
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 10 of 24
                                                                           10

1              So we set a --

2              THE COURT:   Can I ask you a question?

3              MR. BRODERICK:    Yes, ma'am.

4              THE COURT:   Are these the only doctors that have ever,

5    at the VA, that have had to suffer the filing of a malpractice

6    suit?

7              MR. BRODERICK:    No, but I --

8              THE COURT:   I mean --

9              MR. BRODERICK:    -- can tell you --

10             THE COURT:   -- it can't be that big a cloud.          I

11   mean --

12             MR. BRODERICK:    It's a --

13             THE COURT:   -- lawyers get sued all the time and I

14   assume doctors get sued with malpractice all the time.           I'm not

15   trying to take away from their angst and pain, but, I mean,

16   this cannot be a unique or unusual situation.

17             MR. BRODERICK:    It, it's not unique.     I think it is,

18   it is unusual in the course of the, the normal treatment --

19             THE COURT:   Uh-huh (indicating an affirmative

20   response).

21             MR. BRODERICK:    -- that they do.     They treat thousands

22   and thousands of people.     I can tell you for my two doctors I

23   believe this is their first time getting sued.

24             THE COURT:   Uh-huh (indicating an affirmative

25   response).
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 11 of 24
                                                                           11

1             MR. BRODERICK:     I know it's true for one of them and

2    I'm, and I think it's true for --

3             THE COURT:    Uh-huh (indicating an affirmative

4    response).

5             MR. BRODERICK:     -- for Dr. Siegal, who's the Chief of

6    Medicine at the VA.

7             THE COURT:    Are they not covered by some sort of

8    institutional malpractice insurance?

9             MR. BRODERICK:     Well, we're the institutional

10   malpractice --

11            THE COURT:    There you go.

12            MR. BRODERICK:     -- insurance.

13            But -- but -- but -- but the cloud of having, of

14   having been accused of this --

15            THE COURT:    Uh-huh (indicating an affirmative

16   response).

17            MR. BRODERICK:     -- and having been -- so anyway, we

18   set a six-month schedule so they would, so we could find out

19   what they're supposed to have done wrong.        Mr. Gonzalez came in

20   in December.     He said he had medical problems.     We said fine.

21   We gave him a three-month extension after some procedural

22   stuff.   That's March 22.

23            Now we're, we're out at June 7th, which is almost, I

24   don't know, some 10 or 11 weeks after March 22.

25            THE COURT:    Part of those two weeks is the Court's
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 12 of 24
                                                                                12

1    fault, sir.    So you can take that into consideration as well.

2               MR. BRODERICK:   Well, that's true for this motion, but

3    it's not true for Mr. Gonzalez.      He, he did whatever things he

4    said he was going to need to do, were done on April 27th.             He

5    could have disclosed a rebuttal expert on May 17th.         He didn't

6    do that.   He could have disclosed something for today.          He

7    didn't do that.

8               So he's had, he's had double the time that we

9    originally had to do this and this drags on and on and on and,

10   and, you know, aside from all the normal stuff, hey, we have a

11   lot of cases to do and so on and so forth, it, it's important

12   to us to get these things resolved, particularly in what we

13   view is a meritless claim here, but, but I gather he views it

14   differently.    But, but it's important for us to go out there

15   and to get these things resolved and to, and to go to the next

16   thing.

17              So what I'm looking at here on my schedule is 60 -- so

18   we originally had about 60 days in between the time he would

19   give his report, whatever that looks like, and we would have to

20   do a rebuttal report.    So I think we'd need 60 days for that.

21   Then we'd probably need at least 30 days to depose each other's

22   experts.   This is on top of, this is like from whenever he

23   serves a report.    Then we'd need 30 more days, I would gather,

24   or two, two weeks to four weeks to file a motion for summary

25   judgment after that and, you know, another whatever the Court's
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 13 of 24
                                                                            13

1    schedule is.    But usually, about 28, 35 days to get that

2    summary judgment on calendar.

3               So we're talking about a case that was supposed to be,

4    you know, he was supposed to have done this in December.         We

5    gave him more time for March.      He's supposed to have done it

6    March 22nd.    We're 10 or 11 weeks past March 22nd.       He hasn't

7    done it.   He said that's 'cause he needed the expert

8    depositions.    He took those April 27th.     There's now been more

9    time since he claims he was originally supposed to have gotten

10   the depo and his original due date from when he actually got

11   the depo and now and he still hasn't done anything.

12              So, you know, it -- it -- I --

13              THE COURT:   I understand you object.

14              MR. BRODERICK:   We, we do -- and I understand where

15   the Court's coming from on this.

16              THE COURT:   I understand you object, sir.

17              MR. BRODERICK:   I --

18              THE COURT:   Did you have anything else to add to what

19   you've already stated?

20              MR. BRODERICK:   No, other than in, on top of all that,

21   the findings and recommendations that you're going to do that

22   we'll probably object to, we'll, we're going to be doing this

23   until next year and these things have --

24              THE COURT:   Well, sir, I'm sorry.

25              MR. BRODERICK:   -- to end.
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 14 of 24
                                                                             14

1               THE COURT:    That's your job.

2               MR. BRODERICK:    I understand, but --

3               THE COURT:    I understand your -- your -- your -- I can

4    see your passion.       I can see your angst.   I can see your

5    concern.   I get it, but it is what it is and I'm going to hear

6    what Mr. Gonzalez has to say.       And I've already said I'm going

7    to take this under submission.       I will consider your comments.

8               MR. BRODERICK:    Thank you.

9               THE COURT:    But frankly, other than the additional

10   time, the -- and unde, and, and undefined cloud over the

11   doctors of which I'm still not, I mean, I, being, being sued as

12   a defend, as a defendant is certainly stressful.         I still

13   haven't heard how it's specifically impacted their practice or

14   their personal lives.      I understand what you're saying.      It's

15   important to the Government to resolve these issues quickly.

16   What I have not heard and I -- and I -- I, I think at this

17   point I don't hear coming from you -- so please don't repeat

18   what you've said -- as to specifically what prejudice this puts

19   the Government under in terms of being able to defend, which

20   you have already characterized as a meritless claim --

21              MR. BRODERICK:    I -- I --

22              THE COURT:    -- that is over ten years old.     That

23   certainly puts you in the driver's seat in terms of, of

24   defending a claim.

25              So with that said, I'm going to turn to Mr. Gonzalez
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 15 of 24
                                                                         15

1    and hear what he has to say.       I'll give you one last bite of

2    the apple and I'm going to encourage you, sir --

3             MR. BRODERICK:     I won't repeat myself.

4             THE COURT:    -- to keep your comments short, all right?

5    Why don't you have a seat.

6             MR. BRODERICK:     Thank you.

7             THE COURT:    Mr. Gonzalez, you've heard Mr. Broderick's

8    statements and I have to say Mr. Broderick's statements do not

9    land on deaf ears with this Court.

10            What do you have, what do you have to tell the Court

11   about why the compliance with Rule 26 has been late and why the

12   little bit of compliance was not adequate?

13            MR. GONZALEZ:     Thank you, Your Honor.

14            First, I'd like to say I have been as candid as I have

15   been possibly with the Court in giving the Court the documents,

16   the exhibits, the communications I've had with Mr. Broderick.

17   I've had -- I believe my declaration that I filed or had

18   prepared and had someone file for me on the ex parte on his

19   reply, I believe my Paragraphs 2, 3, and 4 explain the --

20            THE COURT:    Mr. --

21            MR. GONZALEZ:     -- context --

22            THE COURT:    Mr. Gonzalez, I'm going to --

23   Mr. Gonzalez, I'm going to stop you.       I -- I --

24            MR. GONZALEZ:     Yeah.

25            THE COURT:    The Court is aware of what you have filed
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 16 of 24
                                                                           16

1    with the court, okay?      So --

2               MR. GONZALEZ:   Okay.

3               THE COURT:   Okay.   I'm just going to save you the

4    energy of having to repeat that.

5               What I am asking you is, notwithstanding what you

6    filed with the court, you do have an obligation to provide

7    information and disclosure of your expert witness in a complete

8    and timely fashion with the Government and what I'm not hearing

9    is why you haven't done that.

10              MR. GONZALEZ:   Well, Your Honor, I gave, as I

11   explained, I gave file copies of my designations since October

12   of 2017.   I've noted Dr. Bash fully to Mr. Broderick.           We

13   discussed it at the meet and confer in December.         He knew that

14   I would not take a deposition at the VA because of the trauma.

15              THE COURT:   Trauma to whom?

16              MR. GONZALEZ:   And yet --

17              THE COURT:   Stop, Mr. Gonzalez.    The trauma to you?

18              MR. GONZALEZ:   Yes.    You know, you know, we're talking

19   about the VA doctors.      You know, this is not -- I, I, I totally

20   agree with Your Honor in, in understanding that I'm the one

21   who's getting old here.      I'm the one --

22              THE COURT:   I hate to tell you --

23              MR. GONZALEZ:   -- who's not --

24              THE COURT:   -- we're all getting old here.

25              MR. GONZALEZ:   -- (indiscernible) 15 or 20 or a
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 17 of 24
                                                                           17

1    hundred years from now.     The U.S. will be.     I don't see any

2    prejudice to just amending the schedule the way Your Honor sees

3    it should be just.     If, if we're going to deal with deciding

4    this on the merits, if Mr. Broderick says I don't have facts,

5    well, allow me the opportunity to present those facts.           I will

6    let the Court decide is there, you know, that's what they tell

7    me.

8              If, if we amend the schedule and every expert gets

9    deposed or they're -- Mr., Dr. Bash doesn't want to give a, a

10   report.   He was, he was being careful not to give a report that

11   would be impeachable --

12             THE COURT:   Okay.

13             MR. GONZALEZ:    -- unlike the defendant who, who said I

14   was a sexual child molester.

15             THE COURT:   Okay.

16             MR. GONZALEZ:    I'm going to say I -- I -- I'm going to

17   say very strongly what I said in my declarations was true.

18             THE COURT:   Okay.

19             All right, Mr. --

20             MR. GONZALEZ:    And for this -- for my -- for my

21   Government after I served to have them say what they said and

22   to use that as a medical malpractice defense, I went to them

23   for help and for them --

24             THE COURT:   I, I under -- Mr. --

25             MR. GONZALEZ:    -- to term --
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 18 of 24
                                                                          18

1              THE COURT:   Mr. Gonzalez, I understand --

2              MR. GONZALEZ:    Okay.

3              THE COURT:   -- and I, I can hear the, I can hear that

4    you're upset and I can hear and, from you today and this

5    morning and in your pleadings that this is a matter that is

6    deep to your heart and that you feel very passionate about and

7    had caused you a great deal of angst.       And, and I can hear it

8    in your voice and the Court is not unsympathetic to that.

9    And --

10             MR. GONZALEZ:    I'm sorry.

11             THE COURT:   It's okay.    I understand.    This is hard

12   for you and you're, you know, I don't know if it's a good or

13   bad thing you're not a lawyer, but here, you know, you're not,

14   you are representing yourself and I think that is a difficult

15   task for anyone.

16             MR. GONZALEZ:    Thank you.

17             THE COURT:   And it's, it's hard for lawyers sometimes

18   to be in court, let along people who have not had the benefit

19   of the training and experience that lawyers bring to bear to a

20   case.    So the Court is, is sympathetic to that as well.

21             What I am -- Mr. Broderick and I may have a difference

22   of opinion as to whether F&Rs can issue or the Court can, can

23   modify its own order.     Mr. Broderick and I may disagree on that

24   as well, but --

25             Did we lose him?
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 19 of 24
                                                                        19

1             Mr. Gonzalez, are you there?

2             MR. GONZALEZ:     No, I'm here, Your Honor.

3             THE COURT:    Oh, okay.    I thought I heard a beep on the

4    phone.

5             So I am going to take this matter under submission.

6    It sounds to me like, Mr. Gonzalez, you've submitted your

7    position fully in the papers and there's nothing more that you

8    really can add verbally here today.

9             Assuming that if the Court does modify the schedule

10   and assuming you survive any objections or motions for

11   reconsideration that the Government feels the need to file that

12   would extend the process out even further -- that is the

13   Government's right to do that -- but if you survive all of

14   that, what I am really going to suggest to you is that you have

15   to become as familiar with the Federal Rules of Civil Procedure

16   just as much as Mr. Broderick.      As you heard, he is a, he's

17   been in this courthouse a lot.      He is experienced and you need

18   to be as familiar with the Rules as he is, which means you've

19   got to read Rule 26 carefully.

20            You also need to take advantage, if you can, of any

21   guides that lawyers routinely use.      There's a thing called The

22   Rutter Group for Federal Civil, Civil Procedure before a trial

23   for, in federal court.     As a practitioner, I used it

24   religiously.   We called it the Federal Bible, as it were.       You

25   may be able to access a copy of that in one of the law school
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 20 of 24
                                                                          20

1    libraries.     It's, or here, even, in the library in this

2    courthouse and it can give you additional information on what

3    you need to do to ensure that your submissions to Mr. Broderick

4    in terms of discovery and expert disclosure are legally

5    adequate.     And that way, you turn the fight into the merits of

6    the case, not to the procedure of the case.

7                So those -- that's -- those are my wizen words, if you

8    get to that point.       And Mr. Broderick and the Government,

9    should they challenge any orders or findings and recommendation

10   that this Court issue that may not please the Government, that

11   way, at least will try to give you some advice, should you get

12   to that point.

13               There is one other thing I wish to address to the

14   parties.    So I think I've heard enough at this point to make

15   it --

16               Yes, Mr. Broderick?

17               MR. BRODERICK:   Can I, can I give you a case cite just

18   so you can know where we're coming from on the, on the findings

19   and recommendations part of it?       It's UMG Recordings, 2006 WL

20   2034689, at Page 3, and Judge Drozd said in that case the

21   Magistrate Judge cannot modify the District Court's scheduling

22   order.   So that's --

23               THE COURT:   I think this was our scheduling order,

24   sir, but that's okay.      I understand.

25               MR. BRODERICK:   It -- I, I know for sure it was Judge
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 21 of 24
                                                                            21

1    England's order --

2                THE COURT:   All right.

3                MR. BRODERICK:    -- but --

4                THE COURT:   You know what?     We're not going to argue

5    about it.

6                MR. BRODERICK:    Okay.

7                THE COURT:   Thank you.

8                All right.   With that said, I'm going to put out

9    another word that, Mr. Gonzalez, like I --

10               MR. GONZALEZ:    Yes.     Yes, Your Honor.

11               THE COURT:   Like I said, I can tell from your voice

12   that this is a really personal, obviously, and, and very

13   heartfelt case for you.       I was not pleased to see some of the

14   discourse that I think has occurred between you and

15   Mr. Broderick.     Mr. Broderick --

16               MR. GONZALEZ:    Thank you.

17               THE COURT:   This is me talking.

18               Mr. Broderick is a seasoned practitioner who does have

19   a reputation for being civil and professional in dealing with

20   other parties and in this courthouse and you may disagree with

21   him in the course of his job.         He is a, he is a active advocate

22   for his clients, as he should be, and his arguments he makes on

23   behalf of his clients is his job.          It's not personal to you,

24   even though it feels personal.

25               I don't want to see any more pleadings in this court
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 22 of 24
                                                                        22

1    in this case where people, both you, Mr. Gonzalez, and

2    Mr. Broderick, frankly, for you, too, where you aren't treating

3    each other professionally and civilly.       I don't want to see

4    accusations of people dealing with each other with invective or

5    unprofessionally.     You can disagree in a professional and

6    polite fashion.    Save the passion for fighting over the merits

7    in front of a jury, if you get there.

8             So that is just my last word to both parties and

9    especially, Mr. Gonzalez, is you need to find a way to corral

10   the passion and the angst so that you can deal with

11   Mr. Broderick as civilly as you, as you can.

12            Does that make sense to you?

13            MR. GONZALEZ:     Your Honor, I've been respect --

14            THE COURT:    I'm looking for a yes or a no here.

15            MR. GONZALEZ:     Yes, but --

16            THE COURT:    Good.

17            MR. GONZALEZ:     -- you know, when we had the meet and

18   confer I take a person for their word because I believe that,

19   that that's what matters.

20            THE COURT:    If -- If --

21            MR. GONZALEZ:     And I did.

22            THE COURT:    Mr. Gonzalez, if there's a --

23            MR. GONZALEZ:     Yes.

24            THE COURT:    If there -- in this courthouse in this

25   courtroom I encourage all parties --
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 23 of 24
                                                                      23

1             MR. GONZALEZ:     Yes.

2             THE COURT:    -- to meet and confer frequently and often

3    and try to --

4             MR. GONZALEZ:     Okay.

5             THE COURT:    -- work out scheduling and other issues

6    amongst themselves.    'Cause, frankly, you generally end up with

7    a better result.    But --

8             MR. GONZALEZ:     Yes.

9             THE COURT:    -- if you're unable to agree, there's ways

10   to present those agreements to the Court and to agree to

11   disagree with your opponent in a way that is civil and

12   professional and I'm going to expect that behavior from you

13   going forward.     You're going to be held to the same standard as

14   lawyers are in my courtroom.

15            You understand?

16            MR. GONZALEZ:     I agree.

17            THE COURT:    All right.     Thank you.

18            MR. GONZALEZ:     I agree, Your Honor, but --

19            THE COURT:    Thank you.     I don't -- thank you.

20            MR. GONZALEZ:     -- I'm --

21            THE COURT:    Mr. Gonzalez, stop while you're ahead.

22            MR. GONZALEZ:     Yes.    Okay.

23            THE COURT:    The, the Court will be taking this matter

24   under submission.

25            Thank you, both.
Case 2:15-cv-01997-MCE-DB Document 105 Filed 12/04/18 Page 24 of 24
                                                                        24

1              MR. BRODERICK:    Thank you and thank you for what you

2    said.

3              MR. GONZALEZ:    (Inaudible) Your Honor.

4        (Proceedings concluded at 10:40 a.m.)

5

6

7

8

9

10

11

12                                CERTIFICATE

13             I, court approved transcriber, certify that the

14   foregoing is a correct transcript from the official electronic

15   sound recording of the proceedings in the above-entitled

16   matter.

17

18   /s/ Janice Russell                           December 4, 2018

19   Janice Russell, Transcriber                        Date

20

21

22

23

24

25
